IN THE SUPREME COURT OF THE STATE OF DELAWARE

BETSY E. KING,' §
§
Petitioner Below- § No. 29, 2015
Appellant, §
§
v. § Court Below—Family Court
§ of the State of Delaware,
SCOTT S. BOOKER, § in and for Kent County
§ File No. CK14-02067
ReSpondent Below- § Petition No. 14-19313
Appellee. §

Submitted: June 5, 2015
Decided: August 20, 2015
Corrected: August 28, 2015
Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R
This 28"1 day of August 2015, upon consideration of the appellant’s
opening brief and the amicus curiae brief ﬁled by the Delaware Coalition
Against Domestic Violence,2 it appears to the Court that:
(1) The appellant, Betsy King, filed this appeal from a decision of
the Family Court dated October 20, 2014, which vacated a Commissioner’s

Protection From Abuse (“PFA”) order dated August 5, 2014. King also

appeals the Family Court’s order dated December 31, 2014, which denied

' The Court previously assigned pseudonyms to the parties under Supreme Court Rule
7(d).

2 The appellee did not ﬁle an answering brief.

her motion for reargument. After consideration of the briefs on appeal and
the record below, we hold that the Family Court erred in concluding that
King had failed to prove that the appellee, Scott Booker, had committed an
act of abuse as deﬁned by the PFA statute. Accordingly, we reverse the
Family Court’s judgment.

(2) King filed her PFA petition in July 2014. A hearing was held
on August 5, 2014 before the Family Court Commissioner. The testimony
from that hearing reﬂects that King and Booker are the parents of two minor
children but have never been married to each other. On July 7, 2014, the
parties jointly rented a home together in Frederica, Delaware. Because of
his long commute to his job in New Jersey, Booker usually only stayed with
the family on Sundays. On July 13, 2014, King asked Booker to move out
of the home. Booker took some of his belongings and moved in with his
paramour. Later that day, King put more of Booker’s belongings outside the
residence and sent him a text message telling him so. Booker returned and
retrieved the items without incident. The same day, King (unbeknownst to
Booker) changed the lock on the front door, although she did not change the
deadbolt.

(3) On July 20, 2014, the parties had an argument about Booker’s

visitation with the children. Booker told King that he would not be coming

for visitation. King testiﬁed that she promptly gathered the children and
drove to her mother’s house in Dover. While en route, King received a text

$3

message from Booker, stating “On my way. King did not respond. She
and the children spent the night at her mother’s house. When King returned
home the next day, she unlocked the deadbolt, which caused the front door
to open on its own. She could see that the door had been forcibly opened
because the lock on the door handle was still in a locked position and the
wood on the door jamb was splintered. Upon inspecting the premises, she
found several items missing, including a television and stand, a gaming
system and games, a grill, some scarves, a handbag and wallet, a bracelet, a
chess set, and some photographs. She also discovered that a ﬁle cabinet had
been damaged.

(4) Booker testiﬁed at the PFA hearing that he went to the house on
July 20, 2014. When he knocked and discovered that no one was home, he
unlocked the deadbolt and then attempted to unlock the door lock. Upon
realizing that the lock had been changed, Booker testiﬁed that he kicked in
the door. He admitted taking some items, including the television and stand,
the gaming system and games, the scarves, the handbag, the chess set, and

the photographs. Booker asserted that the items either were gifts that he had

given King, gifts that King had given him, or items that he had purchased for

himself. He denied breaking into the ﬁling cabinet but admitted that the
cabinet bent when he Opened the drawer because of the weight of all the
items on top of it.

(5) At the end of the hearing, the Commissioner concluded that,
given Booker’s admissions about kicking in the door and taking items from
the home, he had engaged in conduct that constituted “abuse” under
Delaware law. The Commissioner granted the relief requested by King
including a two-year PFA order, exclusive use and possession of the
residence, exclusive use and possession of a Volkswagen Jetta, primary
residential custody of the children, and child support.3 In addition to the
relief sought by King, the Commissioner also ordered Booker to undergo a
domestic violence evaluation and to follow any recommendations for
treatment. Booker ﬁled a timely request for review of the Commissioner’s
order.

(6) Upon de novo review of the Commissioner’s order and the
record, the Family Court judge rejected the Commissioner’s order and
directed the PFA order to be vacated. Among other things, the Family Court
found that the Commissioner had improperly shifted the burden to Booker to

prove that his conduct was reasonable. After reviewing the record, the

3 The custody, visitation, and support rulings were all made on a temporary basis, as the
parties were pursuing separate petitions on those matters.

Family Court concluded that King had failed to satisfy her burden of proving
either of her allegations of domestic abuse.4 First, the Family Court
concluded that Booker’s “act of kicking in the door was not an act of abuse
because a reasonable person in [King’s] shoes would not have felt threatened
or harmed.”5 Second, the Family Court concluded that Booker’s removal of
items from the home did not constitute an act of abuse because King “failed
to prove that [Booker] had no property interests in the items”6 that he took.
King ﬁled a motion for reargument, which the Family Court denied. This
appeal followed.

(7) King enumerates four issues in her opening brief on appeal.
First, she contends that the Family Court erred in concluding that she did not
suffer an act of abuse under the statute. Second, she contends that the
Family Court erred in placing on her burdens that are not permissible under
Delaware law. Third, she contends that the Family Court erred in holding
that Commissioner impermissiny shifted the burden of proof to Booker.

Finally, she contends that the Family Court erred in reviewing issues that

4 The ﬁrst alleged act of abuse was Booker’s act of kicking in King’s front door. The
second alleged act of abuse was Booker’s removal of items from the home.

5 King v. Booker, File No. CKl4-02067, Pet. No. 14-19313, at 6 (Del. Fam. Ct. Oct. 20,
2014).

6 1d. at 8.

UI

Booker did not object to in his request for review of the Commissioner’s
order.

(8) The amicus curiae, Delaware Coalition Against Domestic
Violence (“the Coalition”), ﬁled a brief raising three issues. First, the
Coalition contends that the Family Court erred in concluding that the
Commissioner had impermissibly shifted the burden of proof to Booker.
Second, the Coalition contends that the Family Court erred in concluding
that an act of abuse had not occurred. Finally, the Coalition contends that
the Family Court’s decision undermines best practices employed in domestic
violence cases, including the changing of locks and ordering domestic
violence evaluations for those who have committed an act of abuse.

(9) When a party ﬁles a timely request for review of a
Commissioner’s order, a Family Courtjudge must conduct an independent,
de novo review of the record in order to determine whether the portions of
the Commissioner’s order to which an objection has been raised should be
accepted, rejected, or modiﬁed in whole or in part.7 This Court's standard of
review in an appeal from the Family Courtjudge’s order extends to a review

of the facts and the law as well as to the inferences and deductions made by

7 Palmer v. Goodman, 2010 WL 376905, *2 (Del. Jan. 15, 2010) (citing 10 Del. C. §
915(d)(1)).

the judge.8 Issues of law are reviewed de now.9 But if the issues on appeal
implicate rulings of fact, we conduct a limited review of the factual ﬁndings
to assure that they are sufﬁciently supported by the record and are not

0

clearly wrong.] If the Family Court has correctly applied the law, our

standard of review is abuse of discretion.'1

(10) Under 10 Del. C. § 1041(1), “abuse” is deﬁned to include many
different types of conduct and is not limited to physical violence. As the
Family Court noted, a single act may fall into more than one category of
“abuse” under Section 1041(1).12 Among other things, “abuse” includes
“[i]ntentionally or recklessly damaging, destroying or taking the tangible
property of another person.”13

(11) In this case, the evidence was not contradicted. Booker’s own
testimony at the PFA hearing established that he intentionally kicked in the
locked front door of a rental prOperty and took property, including property
that either he or his father had given to King as gifts. Under the

circumstances, the Family Court Commissioner did not err in concluding

" We (J.F. V.) v. Husband (o. W. V. .111), 402 A.2d 1202, 1204 (Del. 1979).
9 In re Heller, 669 A.2d 25, 29 (Del. 1995).

10.311101111301211. Davis, 2013 WL 3155827, *2 (Del. June 20, 2013).

1' Jones v. Long, 591 A.2d 135, 186 (Del. 1991).

12 King v. Booker, File No. CKl4-02067, Pet. No. 14-19313, at 4 (Del. Fam. Ct. Oct. 20,
2014).

1310112el.(:. § 1041(l)c.

that King had established by a preponderance of the evidence that Booker

had committed an act of abuse under the statute.”

Given this holding, we
need not address whether the Family Court erred in ruling that King had not
established an act of abuse under Section lO"-li(1)h.IS

NOW, THEREFORE, IT IS ORDERED that the judgment of the
Family Court vacating the Commissioner’s PFA order is REVERSED. The
matter is remanded with instructions for the Commissioner’s PFA order

dated August 5, 2014 to be reinstated

BY THE COURT:

     

Justice

'_4 10 Del. C. 1044(b) (providing that the burden of proof in a PFA hearing is a
“preponderance of the evidence” standard).

'5 10 Del. C. § 1041(1 )h provides an act of “abuse” includes “[a]ny other conduct which a
reasonable person under the circumstances would find threatening or harmful."